            Case 3:14-cr-00175-WHA Document 1306 Filed 02/17/21 Page 1 of 7




 1   JENNER & BLOCK LLP
        Reid J. Schar (pro hac vice)
 2      RSchar@jenner.com
        353 N. Clark Street
 3
        Chicago, IL 60654-3456
 4   Telephone: +1 312 222 9350
     Facsimile: +1 312 527 0484
 5
     CLARENCE DYER & COHEN LLP
 6      Kate Dyer (Bar No. 171891)
        kdyer@clarencedyer.com
 7      899 Ellis Street
 8      San Francisco, CA 94109-7807
     Telephone: +1 415 749 1800
 9   Facsimile: +1 415 749 1694

10   CRAVATH, SWAINE & MOORE LLP
        Kevin J. Orsini (pro hac vice)
11      korsini@cravath.com
12      825 Eighth Avenue
        New York, NY 10019
13   Telephone: +1 212 474 1000
     Facsimile: +1 212 474 3700
14
     Attorneys for Defendant PACIFIC GAS AND ELECTRIC
15   COMPANY
16
                               UNITED STATES DISTRICT COURT
17                            NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
18

19
     UNITED STATES OF AMERICA,                     Case No. 14-CR-00175-WHA
20
                                  Plaintiff,       ADMINISTRATIVE MOTION OF
21                                                 PACIFIC GAS AND ELECTRIC
                                                   COMPANY TO FILE UNDER SEAL
22          v.                                     PORTIONS OF RESPONSE TO
                                                   REQUEST FOR FURTHER
23                                                 RESPONSES
     PACIFIC GAS AND ELECTRIC COMPANY,
24
                                  Defendant.       Judge: Hon. William Alsup
25

26

27

28
        ADMINISTRATIVE MOTION OF PACIFIC GAS AND ELECTRIC COMPANY TO FILE UNDER SEAL
                  PORTIONS OF RESPONSE TO REQUEST FOR FURTHER RESPONSES
                                   Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1306 Filed 02/17/21 Page 2 of 7




 1                  Pursuant to Criminal Local Rule 56-1, Pacific Gas and Electric Company

 2   (“PG&E”) respectfully submits this Administrative Motion to File Under Seal (the

 3   “Administrative Motion”).

 4                  PG&E makes the following statement in support of its Administrative Motion:

 5                  1. Counsel for PG&E has reviewed and complied with Civil Local Rule 79-5 and

 6   Criminal Local Rule 56-1, which require that if a document or portion thereof is sealable,

 7   counsel seeking to file the document or portion of the document under seal must file and serve an

 8   administrative motion for a sealing order, accompanied by a declaration establishing that the

 9   materials are sealable.

10                  2. PG&E seeks to file under seal redacted portions of Exhibits 1, 2 and 3 to the

11   Declaration of Kate Dyer in Support of PG&E’s Administrative Motion to File Under Seal (the

12   “Dyer Declaration”), which correspond to Exhibits A, B and C to PG&E’s Response to Request

13   for Further Responses, respectively. Specifically, PG&E seeks to redact for safety reasons the

14   names of the PG&E employees and contractors identified in these documents. PG&E further

15   seeks to redact the names, addresses and contact information of PG&E customers in these

16   documents.

17                  3. Criminal Local Rule 56-1 provides that a sealing order may issue where

18   information, if made available to the public, would compromise the safety of a person. See

19   Criminal Local Rule 56-1(b) and Commentary.

20                  4. PG&E believes that the safety of the PG&E employees, contractors and their

21   family members could be compromised if their names are made publicly available as part of the

22   PG&E Response.

23                  5. As set forth in the Dyer Declaration, PG&E has observed a dramatic increase

24   in the number of workplace violence events from customers towards employees and contractors,

25   including during PSPS events. In addition, PG&E executives who have spoken publicly on

26   behalf of PG&E with respect to its wildfire mitigation efforts have received death threats.

27

28                                              2
        ADMINISTRATIVE MOTION OF PACIFIC GAS AND ELECTRIC COMPANY TO FILE UNDER SEAL
                  PORTIONS OF RESPONSE TO REQUEST FOR FURTHER RESPONSES
                                   Case No. 14-CR-00175-WHA
            Case 3:14-cr-00175-WHA Document 1306 Filed 02/17/21 Page 3 of 7




 1
     Dated: February 12, 2021                    Respectfully Submitted,
 2
                                                 JENNER & BLOCK LLP
 3                                               Reid J. Schar (pro hac vice)
 4
                                                 CRAVATH, SWAINE & MOORE LLP
 5                                               Kevin J. Orsini (pro hac vice)

 6                                               CLARENCE DYER & COHEN LLP
 7

 8                                       By:     ______________________________
                                                  Kate Dyer (Bar No. 171891)
 9                                               Attorneys for Defendant PACIFIC GAS
                                                 AND ELECTRIC COMPANY
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                             3
       ADMINISTRATIVE MOTION OF PACIFIC GAS AND ELECTRIC COMPANY TO FILE UNDER SEAL
                 PORTIONS OF RESPONSE TO REQUEST FOR FURTHER RESPONSES
                                  Case No. 14-CR-00175-WHA
            Case 3:14-cr-00175-WHA Document 1306 Filed 02/17/21 Page 4 of 7



 1   JENNER & BLOCK LLP
        Reid J. Schar (pro hac vice)
 2      RSchar@jenner.com
        353 N. Clark Street
 3
        Chicago, IL 60654-3456
 4   Telephone: +1 312 222 9350
     Facsimile: +1 312 527 0484
 5
     CLARENCE DYER & COHEN LLP
 6      Kate Dyer (Bar No. 171891)
        kdyer@clarencedyer.com
 7      899 Ellis Street
        San Francisco, CA 94109-7807
 8   Telephone: +1 415 749 1800
     Facsimile: +1 415 749 1694
 9
     CRAVATH, SWAINE & MOORE LLP
10      Kevin J. Orsini (pro hac vice)
        korsini@cravath.com
11
        825 Eighth Avenue
12      New York, NY 10019
     Telephone: +1 212 474 1000
13   Facsimile: +1 212 474 3700

14   Attorneys for Defendant PACIFIC GAS AND ELECTRIC
     COMPANY
15
                               UNITED STATES DISTRICT COURT
16
                              NORTHERN DISTRICT OF CALIFORNIA
17                                SAN FRANCISCO DIVISION

18   UNITED STATES OF AMERICA,                            Case No. 14-CR-00175-WHA

19                                Plaintiff,                 [PROPOSED] ORDER
                                                             GRANTING ADMINISTRATIVE
20                                                           MOTION OF PACIFIC GAS
            v.                                               AND ELECTRIC COMPANY TO
21
                                                             FILE UNDER SEAL PORTIONS
     PACIFIC GAS AND ELECTRIC COMPANY,                       OF RESPONSE TO REQUEST
22
                                                             FOR FURTHER RESPONSES
23                                Defendant.

24
                                                             Judge: Hon. William H. Alsup
25

26

27

28
        [PROPOSED] ORDER GRANTING ADMIN. MOTION OF PACIFIC GAS AND ELECTRIC COMPANY TO
             FILE UNDER SEAL PORTIONS OF RESPONSE TO REQUEST FOR FURTHER RESPONSES

                                        Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1306 Filed 02/17/21 Page 5 of 7


 1          The Court, having reviewed the Administrative Motion of Pacific Gas and Electric

 2   Company to File Under Seal Portions of Response to Request for Further Responses (the
 3
     “Administrative Motion”), and good cause having been shown, hereby GRANTS PG&E’s
 4
     Administrative Motion.
 5
            For the reasons set forth in the Administrative Motion and counsel’s Declaration in
 6
     support of the Administrative Motion, the Court finds that portions of Exhibits 1, 2, and 3 to the
 7
     Declaration of Kate Dyer in Support of Pacific Gas and Electric Company’s Administrative
 8
     Motion, which correspond to Exhibits A, B, and C to PG&E’s Response to Request for Further
 9
     Responses, respectively, shall be filed under seal.
10
                    IT IS SO ORDERED.
11

12
            DATED:       February 17, 2021.
13

14
                                                   _______________________________________
15                                                 HON. WILLIAM ALSUP
16                                                 United States District Judge

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
        [PROPOSED] ORDER GRANTING ADMIN. MOTION OF PACIFIC GAS AND ELECTRIC COMPANY TO
             FILE UNDER SEAL PORTIONS OF RESPONSE TO REQUEST FOR FURTHER RESPONSES

                                          Case No. 14-CR-00175-WHA
     Case 3:14-cr-00175-WHA Document 1306 Filed 02/17/21 Page 6 of 7


 1   JENNER & BLOCK LLP
     Reid J. Schar (pro hac vice)
 2   RSchar@jenner.com
 3   353 N. Clark Street
     Chicago, IL 60654-3456
 4    Telephone: +1 312 222 9350
      Facsimile: +1 312 527 0484
 5
     CLARENCE DYER & COHEN LLP
 6   Kate Dyer (Bar No. 171891)
     kdyer@clarencedyer.com
 7
     899 Ellis Street
 8   San Francisco, CA 94109-7807
     Telephone: +1 415 749 1800
 9   Facsimile: +1 415 749 1694
10   CRAVATH, SWAINE & MOORE LLP
     Kevin J. Orsini (pro hac vice)
11
     korsini@cravath.com
12   825 Eighth Avenue
     New York, NY 10019
13   Telephone: +1 212 474 1000
     Facsimile: +1 212 474 3700
14
     Attorneys for Defendant
15   PACIFIC GAS AND ELECTRIC COMPANY
16

17                             UNITED STATES DISTRICT COURT
18                           NORTHERN DISTRICT OF CALIFORNIA
19                                  SAN FRANCISCO DIVISION
20

21   UNITED STATES OF AMERICA                  CASE NO. CR-14-00175-WHA
22                                             PROOF OF SERVICE
            v.
23
     PACIFIC GAS AND ELECTRIC
24   COMPANY,
25                    Defendant.
26

27

28
                                                                       PROOF OF SERVICE
                                                                 Case No. CR-14-00175-WHA
             Case 3:14-cr-00175-WHA Document 1306 Filed 02/17/21 Page 7 of 7



 1                                        PROOF OF SERVICE
 2          I, Anne Hunt, declare as follows:
 3
             I am over eighteen years of age and not a party to the within action; my business address
 4   is 899 Ellis Street, San Francisco, California 94109; I am employed in the County of San
     Francisco.
 5
            On February 12, 2021, I served a copy, with all exhibits, of the following documents:
 6

 7                ADMINISTRATIVE MOTION OF PACIFIC GAS AND ELECTRIC
                     COMPANY TO FILE UNDER SEAL PORTIONS OF RESPONSE TO
 8                   REQUEST FOR FURTHER RESPONSES
                    DECLARATION OF KATE DYER IN SUPPORT OF PACIFIC GAS AND
 9                   ELECTRIC COMPANY’S ADMINISTRATIVE MOTION TO FILE
                     UNDER SEAL [REDACTED]
10
                    [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION OF
11                   PACIFIC GAS AND ELECTRIC COMPANY TO FILE UNDER SEAL
                     PORTIONS OF RESPONSE TO REQUEST FOR FURTHER
12                   RESPONSES
                    PROOF OF SERVICE
13

14           BY PERSONAL SERVICE: I placed a true copy thereof in a sealed envelope, and
     caused such envelope to be personally delivered to the addressee(s) noted on the service list.
15
               Hallie Hoffman, AUSA
16             US Attorney’s Office
               450 Golden Gate Avenue, 11th Floor
17             San Francisco, CA 94102
18

19
             The party on whom this electronic mail has been served has agreed in writing to such
20   form of service pursuant to agreement. I declare that I am employed in the office of a member of
     the Bar of, or permitted to practice before, this Court at whose direction the service was made
21
     and declare under penalty of perjury that the foregoing is true and correct.
22
             Executed on February 12, 2021, at San Francisco, California.
23

24
                                                                 Anne Hunt
25

26

27

28
                                                                                      PROOF OF SERVICE
                                                      2                         Case No. CR-14-00175-WHA
